    Case 21-03000-sgj Doc 99 Filed 06/11/21                      Entered 06/11/21 17:49:03         Page 1 of 3



    PACHULSKI STANG ZIEHL & JONES LLP
    Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
    Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
    John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
    Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
    Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067
    Telephone: (310) 277-6910
    Facsimile: (310) 201-0760

    HAYWARD PLLC
    Melissa S. Hayward
    Texas Bar No. 24044908
    MHayward@HaywardFirm.com
    Zachery Z. Annable
    Texas Bar No. 24053075
    ZAnnable@HaywardFirm.com
    10501 N. Central Expy, Ste. 106
    Dallas, Texas 75231
    Tel: (972) 755-7100
    Fax: (972) 755-7110

    Counsel for Highland Capital Management, L.P.

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                       §
    In re:                                                                 Chapter 11
                                                                       §
                                                                       §
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                                   Case No. 19-34054-sgj11
                                                                       §
                                         Debtor.                       §
                                                                       §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                                 §
                                                                       §
                                         Plaintiff,                    §   Adversary Proceeding No.
                                                                       §
    vs.                                                                §   21-03000-sgj
                                                                       §
    HIGHLAND CAPITAL MANAGEMENT FUND                                   §
    ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,                           §
    HIGHLAND INCOME FUND, NEXPOINT                                     §
    STRATEGIC OPPORTUNITIES FUND,                                      §
    NEXPOINT CAPITAL INC., AND CLO                                     §
    HOLDCO, LTD.,                                                      §
                                                                       §
                                         Defendants.                   §


1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:43355.2 36027/002
    Case 21-03000-sgj Doc 99 Filed 06/11/21                   Entered 06/11/21 17:49:03   Page 2 of 3




                                DEBTOR’S NOTICE OF DEPOSITIONS

           PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7030,

incorporating by reference Federal Rule of Civil Procedure 30(b)(6), Highland Capital

Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

chapter 11 case (“Bankruptcy Case”) and the plaintiff in the above-captioned adversary

proceeding (the “Adversary Proceeding”), shall take the deposition of the following five

individuals in connection with Plaintiff Highland Capital Management, L.P.’s Verified Original

Complaint for Declaratory and Injunctive Relief [Docket No. 1] 2 (the “Complaint”):

           1. Bob Froehlich on June 18, 2021, commencing at 10:00 a.m. (Central Time);

           2. Ethan Powell on June 18, 2021, commencing at 1:00 p.m. (Central Time);

           3. Bryan Ward on June 21, 2021, commencing at 10:00 a.m. (Central Time);

           4. John Honis on June 21, 2021, commencing at 1:00 p.m. (Central Time); and

           5. Edward Constantino on June 22, 2021, commencing at 10:00 a.m. Central Time.

The depositions will be taken remotely via an online platform due to the coronavirus pandemic

such that no one will need to be in the same location as anyone else in order to participate in the

depositions and by use of Interactive Realtime. Parties who wish to participate in the depositions

should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at jmorris@pszjlaw.com no

fewer than 48 hours before the start of the depositions for more information regarding

participating in these depositions remotely.




2
    Refers to the docket number maintained in the Adversary Proceeding.

                                                          2
Case 21-03000-sgj Doc 99 Filed 06/11/21       Entered 06/11/21 17:49:03   Page 3 of 3



Dated: June 11, 2021.              PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 266326)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   Email: jpomerantz@pszjlaw.com
                                           ikharasch@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           gdemo@pszjlaw.com
                                           hwinograd@pszjlaw.com


                                   -and-
                                   HAYWARD PLLC
                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for Highland Capital Management, L.P.




                                          3
